DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the communication filed on 01/11/2022; claim(s) 1- 20 is/are pending, of which claims16- 20 are withdrawn from consideration responsive to earlier restriction requirement mailed on 05/25/2021. Claims 1 & 8 are in independent form.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to independent claim(s) 1 & 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Specifically, newly discovered Schaedlich (US 20150326065 A1) is relied for the features challenged by the applicant’s arguments.
Schaedlich teaches:

[0029] The voltage dropping across the resistor 8 is supplied to the microcontroller 15 via the diagnosis path 16. The microcontroller 15 measures and evaluates the voltage dropping across the resistor 8. For this purpose, the microcontroller compares the voltage drop across the resistor 8 to a predefined value which corresponds to the terminal voltage of the current source 1. If the voltage measured across the resistor 8 is identical to the terminal voltage of the current source 21 or if the measured voltage is within a tolerance band, predefined for the microcontroller 15, around the terminal voltage of the current source 21, the resistor 8 is functional. 

[0030] If the microcontroller 15 determines a significant deviation between the voltage measured across the resistor 8 and the predefined value and if said deviation is greater than the tolerance band predefined for the microcontroller 15, the resistor 8 is faulty. 

 [0039] If the functionality of the resistor 8 is to be tested, the first switch 18 is opened by the microcontroller 15' and the fourth switch 23 is closed, with the result that the transistor 9 is in a conductive state. If the voltage dropping across the resistor 8 and measured by the microcontroller 15' via the diagnosis path 16 has the value of the terminal voltage of the current source 21, the resistor 8 is functional. If the voltage dropping across the resistor 8 and measured by the microcontroller 15' deviates significantly from a predefined value, the resistor 8 is faulty.



    PNG
    media_image1.png
    648
    960
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
Claim(s) 1, 8, & 13 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Schaedlich (US 20150326065 A1).

Regarding claim 1, Schaedlich teaches fault detection circuit [“charging circuit 1 for charging an intermediate circuit capacitor 2” shown in figs.1 and/or 2] for determining a circuit failure in a multi-channel circuit, the fault detection circuit comprising: ([10017]);
(a) one or more switches [various switches shown in figs.1/2, like switch 20 of fig. 1 or switches 23/25, 18 of fig. 2] (Fig. 2, [0032-0033]);
(b) one or more resistors [“the resistor 8 is to be tested” which is electrically coupled with switches, please also note that the claim requires only one resistor] releasably (interpreted as user can connect/disconnect using switches) coupled to the one or more switches ([0038]),
 the one or more switches [here, at least the switches 24/25 decouple(s) the resistor 8 from the terminal voltage 22 or ground voltage of the intermediate circuit 3. Please note the claim does not require all switches to decouple the resistor from the reference potential] configured to decouple at least one of the one or more resistors from a reference potential [ground voltage from intermediate circuit 3 or terminal voltage 22] ([0024, 0027, 0038], fig. 2); and
current source 21 of fig. 1/2, wherein when the switch 25/20 is closed, the current source will be in 2between/couples the resistor 8 and the voltage node] designed to couple at least one of the one or more resistors to a voltage node [a node (that connects path 16, transistor 9, resistor 8, and the switch 25 with terminal 22 in figs. 1/2) just above the resistor 8 to measure the voltage across the resistor 8 as shown above in the annotated figure] that, in operation, assumes a voltage [“the voltage dropping across the resistor 8 and measured by the microcontroller 15' deviates significantly from a predefined value, the resistor 8 is faulty”] relative to the reference potential, the voltage being indicative of a fault condition ([0039, 0028-0030]).

Regarding claim 8, Schaedlich teaches a method [“mode of operation of the diagnosis circuit 14”] using a fault detection circuit for real-time fault detection, the method comprising: ([0028]);
disconnecting [turning on/off the various switches like switches 25/24] one or more resistors [resistor 8] from a reference potential [“terminal voltage 22” across the source 21 or the voltage of the connection point 11] (Fig. 1, 2, [0027]);
releasably coupling a current source [“By closing the third switch 20, the current source 21 is connected in parallel with the resistor 8” during diagnosis in pre-charging phase rather than at all the time including providing power to the vehicle from the circuit 1] between the one or more resistors and a voltage node node above the resistor 8 that connects the path 16 with the resistor 8 and the transistor 9 and provides the measurement to the controller 15] ([0028], fig. 2);
measuring [“voltage dropping across the resistor 8 is supplied to the microcontroller 15”] at the voltage node a voltage relative to the reference potential ([0029, 0039]); and
 based on the voltage measurement, determining [“microcontroller 15 determines a significant deviation… the resistor 8 is faulty”] a fault condition is present ([0029-0030, 0039]).

Regarding claim 13, Schaedlich teaches the method according to claim 8, wherein the reference potential [voltage at the “terminals 22”] is one of a ground potential and a power supply voltage (Fig. 1/2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, 4- 5, 9, & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaedlich in view of Dishman et al. [Dishman] (US 20100165526 A1).
Regarding claim 2, Schaedlich further teaches “voltage dropping across the resistor 8 is supplied to the microcontroller 15 via the diagnosis path 16.” ([0029]) and this measured value is compared with the terminal voltage to determine the resistor 8 is faulty ([0029- 0030]). 
However, Schaedlich is silent about specifying the types of the faults its controller 15 can consider. Thus, Schaedlich does not teach the voltage at the voltage node being relatively smaller than the reference potential indicates a short circuit condition as claimed. Put differently, Schaedlich is silent to specify how it categories the detected fault if the measured voltage (“across the resistor 8”) is smaller than the “predefined value which corresponds to the terminal voltage of the current source 1.”
PHOSITA, in the field of circuit analysis, knows that if somehow reason, the resistor 8 is to be shorted, the resistance (R) across the resistor 8 will be almost zero. In this case, according to Ohm’s law: V = R*I will yield almost zero value because the the current (I) component will be very high but the measured R component will be zero or almost zero. Hence, if the measured voltage across the resistor 8 is determined to be 
However, not only relying on the common knowledge available to PHOSITA, examiner relies on disclosure of Dishman below.
Dishman is directed to monitoring voltage value from a voltage node in a power supply powered by a current limited source ([0001, 0074]). Specifically, Dishman teaches monitoring voltage at a voltage node that, in operation, assumes a voltage relative to the reference potential, the voltage being indicative of a fault condition, wherein the voltage at the voltage node being relatively smaller [“voltage across the regulation switch will remain below the threshold”] than the reference potential indicates a short [“event of such a short circuit, the monitoring module 206 will determine that a fault has occurred”] circuit condition ([0074-0075, 0053-0055]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Dishman and Schaedlich because they both are related to monitoring voltage to compare with a threshold value during starting up of a power supply circuit and (2) use the technique (check if the measured voltage across the resistor is lower than the predetermined value for a predetermined time) of Dishman to determine short circuit type of the fault in the system of Schaedlich. Dishman teaches additional details for Schaedlich about how its system can further narrow down short circuit type of the circuit fault (such as short circuit across the resistor 8) (Dishman, [0055, 0091]).

Regarding claim 4, while Schaedlich teaches a charging circuit 1 for charging an intermediate circuit capacitor 2 for a vehicle during a startup phase, it still does not show its circuit’s one or more resistors is a thermistor type of resistor. PHOSITA knows that charging circuit 1 for charging an intermediate will include additional resistor parts except shown in schematic shown in fig. 1 to allow providing power to the vehicle.
 Dishman in the field of monitoring the fault condition teaches a circuit comprising one or more resistors, wherein at least one of the one or more resistors is a thermistor [PTC/NTC device] (Schaedlich, fig. 5, Dishman, [0006, 0053]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Dishman and Schaedlich because they both are related to monitoring voltage to compare with a threshold value during starting up of a power supply circuit and (2) use the one of the resistor in the circuit of figs.1/2 of Schaedlich’s circuit 1 as NTC/PTC types of resistor as in Dishman. Doing so would allow to slow the input current to the power supply at startup to prevent damage to the power supply components (Dishman, [0006]).

Regarding claim 5, Schaedlich in view of Dishman further teaches the fault detection circuit according to claim 4, wherein the thermistor is a negative temperature coefficient resistor (Dishman, [0006]).

Regarding claims 9 & 11, Schaedlich in view of Dishman further teaches inventions of these claims for the similar reasons set forth above in claims 2 & 5 above respectively.
Claims 3 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaedlich in view of Dishman, and further in view of Pipkorn (US 4629976 A).
Regarding claim 3, although Schaedlich in view of Dishman further teaches of indicating an open circuit condition in a resistor network in the multi-channel circuit, the resistor network comprising a plurality of voltage nodes (Schaedlich, fig. 2 & Dishman [0053]), it does not teach wherein the voltage at the voltage node being at or near a ground potential being used to indicate an open circuit condition.
Pipkorn in the field of fault detection in a power supply system [“voltage distribution bus”] teaches “In monitoring such bus voltages, a zero voltage reading may indicate an actual zero bus voltage or the presence of an open condition in the circuit” and “the processing unit will, upon detecting (block 70) a zero voltage level on the bus 20” (Col. 1, lines 15- 20 & Col. 3, lines 35-40). Thus, Pipkorn teaches/suggests when the measured voltage being at or near a ground potential (like the measured voltage across the resistor 8 of Schaedlich), this can indicate a potential open circuit condition (such as in circuit element below transistor 9 and above the voltage node in Schaedlich’s circuit).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Pipkorn and Schaedlich in view of Dishman because they both are related to monitoring fault condition in a circuit of a power supply system by comparing measured voltage at one or more voltage node(s) and (2) modify the system of Schaedlich in view of Dishman to use the technique (compare the measured values with threshold to detect open circuit checking if the measured voltage is almost zero/ground voltage when the connection path after the transistor 9 but before the voltage node is broken) its measured voltage across the resistor 8 can be used to determine open circuit type of the fault. Furthermore, doing so would allow to automatically determining the various fault related status of power supply circuit (Pipkorn, Col. 4, lines 5- 7).

Regarding claim 10, the combination of Schaedlich, Dishman, and Pipkorn teaches invention of this claim for the similar reason set forth above in claim 3.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaedlich in view of Dishman, and further in view of Jefferies et al. [Jefferies] (US 20160137079 A1).

Regarding claim 6, Schaedlich in view of Dishman teaches its circuit is for a power supply system of a vehicle and uses NTC/PTC types of resistors but fails to teach the fault detection circuit further comprising a second resistor that shares a common voltage node with the thermistor, the second resistor and the thermistor being coupled to ground during a diagnostic measurement as claimed.
Jefferies is directed to fault detection in a power supply system for an electric vehicle comprising a temperature sensor NTC (Abstract). Specifically, Jefferies teaches a fault detection circuit for a power supply system comprising second resistor [e.g., R2 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Jefferies and Schaedlich in view of Dishman because they both are related to monitoring fault condition in a power supply circuit used in motor vehicle and (2) modify the system of  Schaedlich in view of Dishman (circuit 1 of Schaedlich) to have second resistor that shares a common voltage node with the thermistor, the second resistor and the thermistor being coupled to ground during a diagnostic measurement as in Jefferies. Doing so would allow temperature based protection of hot spots without significant added cost or complexity in its power supply circuit ([0038]).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaedlich in view of Pipkorn (US 4629976 A).
Regarding claim 15, Schaedlich teaches the controller to detect a fault condition (para. 0026) as stated above but fails to teach trigging an alarm responsive to detecting the fault as claimed.
Pipkorn teaches a circuit for detecting a fault condition and generating a fault alarm thereafter (Abstract, claim 1). Specifically, Pipkorn teaches a method comprising in response to a fault condition being detected, trigging an alarm (Col.3, lines 1-20).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Pipkorn and Schaedlich because they both are related to monitoring for fault in an electric circuit and (2) modify the system of Schaedlich to further generate one or more different faults after detecting one or more fault condition by the microcontroller 15. Doing so would allow an operator being notified about the fault conditions (Pipkorn, Col. 3, lines 58- 65). 

Claim(s) 7, 12, & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaedlich in view of Kiuchi (US 20130325303 A1, reference of the record).

Regarding claim 7, Schaedlich teaches its fault detection system can be used to detect fault in an electrical power supply circuit 1 used for a motor vehicle. 
However, Schaedlich does not teach wherein two voltage nodes in adjacent sub-circuits exhibiting values that are closer to each other than to values of other voltage nodes indicates that at least one of the two voltage nodes is electrically shorted as claimed.
Kiuchi teaches a fault detection system to be used in a vehicle system wherein two voltage nodes [T2 and T3 nodes both have values about 50mV which are closer than the value of T1 which is at ground/zero] in adjacent sub-circuits exhibiting values that are closer to each other than to values of other voltage nodes indicates that at least one of the two voltage nodes is electrically shorted (Fig. 6 & associated texts, [0002, 0070-0071).
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to (1) combine the teachings of Kiuchi and 

Regarding claim 12, Schaedlich does not teach in response to lowering the voltages at every other voltage node by connecting every other current source, using the presence of (1) a first difference between two voltages at two voltage nodes in adjacent sub-circuits and (2) a second difference between one of the two voltage nodes and another voltage node as an indication that at least one of the two voltage nodes is electrically shorted.
Kiuchi in the same field of endeavor of fault detection teaches a fault detection circuit in response to lowering the voltages [voltages at T2 and T3 are lowered to 50 mV by connecting source 11 and not connecting the source 12 in comparing of fig. 5 (“in case of no short circuit between terminals”) from 100 mV] at every other voltage node [both the T2 and T3 are lowered] by connecting every other current source, using the presence of (1) a first difference3 [voltage difference (“DOUT”) between T1 and T2 as in figs. 6-7] between two voltages at two voltage nodes in 4adjacent sub circuits and (2) a second difference [using of information of voltage difference between T2 and T3 shown 50/100 mV across R2 in figs. 6-7 for short circuit detection] between one of the two voltage nodes and another voltage node [T3] as an indication [figs. 6- 7 shows T2 and T3 are connected with 0 Ω/short circuit] that at least one of the two voltage nodes is electrically shorted ([0045, 0070, 0072], Figs. 6- 7 & associated texts).
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to (1) combine the teachings of Kiuchi and Schaedlich because they both are related to detecting one or more faulty condition in a power supply circuit of an electrical vehicle and (2) modify the system of Schaedlich to lower the voltages at every other voltage node by connecting every other current source, using the presence of (1) a first difference between two voltages at two voltage nodes in adjacent sub-circuits and (2) a second difference between one of the two voltage nodes and another voltage node to determine at least one of the two voltage nodes is electrically shorted as suggested by Kiuchi. Doing so would allow to determine additional specific types of fault conditions (short circuit condition at different sub-circuits of the circuit 1) that can occur in additional sub-circuits in the charging circuit 1 of Schaedlich (Kiuchi, [0051, 0066]).
Regarding claim 14, Schaedlich in view of Kiuchi teaches the method according to claim 14, wherein the second difference is defined by a predetermined threshold [e.g., 50 mV or 100 mV across R2 to be interpreted by control circuit 30] (Kiuchi, [0074], figs. 6-7).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang (US 20190044429 A1) teaches comparing the measured voltage of a voltage node [node 204] with a predetermined voltage to determine a faulty condition comprising a short circuit ([0025, 0030]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant’s specification also describes the invention related to a circuit used in electric vehicles in para. 0003.
        2 This is similar coupling as in applicant’s fig. 1 wherein the source 146 is shown coupling the resistor 112 with the node 128. 
        3 [0072], “the voltage difference occurring between the two ends of the resistance R1 occurs between
        the first external terminal T1 and the second external terminal T2”
        
        4 Examiner notes this feature is further discussed in paras. 0034 (“electrically shorted … assume a similar value”) and 0035 (“parasitic and undesired impedances… in differing values for adjacent pins,” and Kiuchi shows parasitic impedance of 100 Ω between T2 and T3) of the specification, which is similar to Kiuchi’s comparing of the voltages across R1 and R2 in figs. 6- 9.